DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 7/9/2019. Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-23 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "comparison of the ventilation distribution with at least one ventilation limit value and comparison of the ventilation distribution with at least one perfusion limit value" in line 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing dependency from claim 9 to claim 12 wherein this comparison is introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friberg (US 2021/0069436) in view of Leonhardt (US 2015/0379706).
In regards to claim 1, Friberg discloses a process for adjusting a ventilation parameter for a ventilation process of a patient, wherein the ventilation process is carried out by a ventilator (ventilator 15), and electrical impedance tomographic (EIT) data of the lungs of the patient, which concern the ventilation process, may be collected by an EIT device (paragraph 84), the process comprising the steps of: setting a ventilation parameter of the ventilation process, which parameter is to be adjusted (respiratory parameters 16 or patient parameters 80 may be input by operator 90, paragraph 83, exemplary parameter is PEEP which may be adjusted, paragraph 95 line 3-4 and 14-18); determining a ventilation distribution in the lungs from the EIT data collected (paragraph 88, Fig 2-11).
Friberg does not disclose the setting of a variation procedure comprising forming at least two variation sections of the ventilation process with a respective different variation value of the ventilation parameter; carrying out the variation of the ventilation parameter set on the basis of the variation procedure; wherein EIT data of the patient are collected by the EIT device for each of the at least two variation sections; determining a perfusion distribution in the lungs from the EIT data collected for each of the at least two variation sections comparing the ventilation distributions and the perfusion distributions determined for each of the at least two variation sections for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; determining the variation section with a best quality parameter by comparison of the quality parameters determined for each of the at least two variation sections; and outputting a variation value of the variation section determined with the best quality parameter as a parameter value for the ventilation parameter to be set.
However, Leonhardt teaches the setting of a variation procedure comprising forming at least two variation sections of the ventilation process with a respective different variation value of the ventilation parameter (information gathered over set time periods and locations, paragraph 35 line 15-24); carrying out the variation of the ventilation parameter set on the basis of the variation procedure (paragraph 81), wherein EIT data of the patient are collected by the EIT device for each of the at least two variation sections (paragraph 35, EIT ventilation data 5, paragraph 138 line 26-34); determining a perfusion distribution in the lungs from the EIT data collected for each of the at least two variation sections (EIT perfusion data 4, paragraph 138 line 26-34); comparing the ventilation distributions and the perfusion distributions determined for each of the at least two variation sections for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; determining the variation section with a best quality parameter by comparison of the quality parameters determined for each of the at least two variation sections (ratio of distribution to perfusion tracked across multiple locations and times and analyzed to determine quality of ventilation, paragraph 80 line 10-20 and 25-29 and paragraph 146-155); and outputting a variation value of the variation section determined with the best quality parameter as a parameter value for the ventilation parameter to be set (paragraph 81, data output 90 may connect via interface 91 to external device 200 which maybe a ventilator, paragraph 138 line 43-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg such that the setting of a variation procedure comprising forming at least two variation sections of the ventilation process with a respective different variation value of the ventilation parameter; carrying out the variation of the ventilation parameter set on the basis of the variation procedure; wherein EIT data of the patient are collected by the EIT device for each of the at least two variation sections; determining a perfusion distribution in the lungs from the EIT data collected for each of the at least two variation sections comparing the ventilation distributions and the perfusion distributions determined for each of the at least two variation sections for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; determining the variation section with a best quality parameter by comparison of the quality parameters determined for each of the at least two variation sections; and outputting a variation value of the variation section determined with the best quality parameter as a parameter value for the ventilation parameter to be set as taught by Leonhardt as the addition of perfusion measurements and comparison to distribution would aid device and a user in ensuring that the patient receives the most effective ventilation.
In regards to claim 2, Friberg in view of Leonhardt teaches the process of claim 1 and Friberg further discloses wherein the ventilation parameter set is at least one of the following ventilation parameters: positive end-expiratory pressure (paragraph 88); Fi02 (paragraph 87).
In regards to claim 3, Friberg in view of Leonhardt teaches the process of claim 1 and Friberg further discloses wherein the ventilation target variable set is at least one of the following indicating ventilation target variables: arterial oxygen saturation; and partial pressure of carbon dioxide (paragraph 87 and 88).
In regards to claim 4, Friberg in view of Leonhardt teaches the process of claim 1  and Freberg further disclose wherein the step of setting a ventilation parameter of the ventilation process, which parameter is to be adjusted, or setting a ventilation parameter to be adjusted as well as setting a ventilation target variable for indicating the ventilation process and/or indicating the ventilation parameter comprises setting: a combination of at least two ventilation parameters; or setting a combination of at least two indicating ventilation target variables; or setting a combination of at least one ventilation parameter and at least one indicating ventilation target variable (respiratory parameters 16 combined with measurement data 31, paragraph 55 and 94).
In regards to claim 5, Friberg in view of Leonhardt teaches the process of claim 1.
Friberg does not disclose wherein the step of setting a variation procedure is based on at least one of the following variation parameters: a number of the variation sections; a duration of the variation sections; a variation start value; a variation end value; and a change in the variation value.
However, Leonhardt teaches 	wherein the step of setting a variation procedure is based on at least one of the following variation parameters: a duration of the variation sections (paragraph 48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg wherein the step of setting a variation procedure is based on at least one of the following variation parameters: a duration of the variation sections as taught by Leonhardt as this would provide easily separable and comparable data sets.
In regards to claim 6, Friberg in view of Leonhardt teaches the process of claim 5 and the combination further teaches wherein the step of setting a variation procedure is based on a duration of the variation sections between 10 sec and 60 sec (Leonhardt: sections based on breathing patterns, paragraph 48, standard breathing rates 12-15 breaths per minute, paragraph 146).
In regards to claim 9, Friberg in view of Leonhardt teaches the process of claim 1.
Friberg does not disclose wherein the step of determining the quality parameter of the ventilation process by comparing the ventilation distributions and the perfusion distributions in each of the at least two variation sections is based on at least one of the following comparison criteria: a similarity indicator of the ventilation distribution and perfusion distribution; a comparison metric, and a comparison with existing and/or simultaneously obtained simulation results.
However, Leonhardt teaches a similarity indicator of the ventilation distribution and perfusion distribution; a comparison metric (Leonhardt: ventilation to perfusion ratio, paragraph 80, paragraph 185-189, Fig 4a-4d).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg to have a similarity indicator of the ventilation distribution and perfusion distribution; a comparison metric as taught by Leonhardt as these would allow for easy analysis of the relationship between distribution and perfusion.
In regards to claim 10, Friberg in view of Leonhardt teaches the process of claim 9.
Friberg does not disclose wherein the ventilation distribution and the perfusion distribution are standardized for the use of the similarity indicator to determine the quality parameter, wherein the ventilation distribution is standardized based on a tidal volume and a respiration rate and the perfusion distribution is standardized based on a cardiac minute volume.
However, Leonhardt teaches wherein the ventilation distribution and lung perfusion data may by synchronized based on cardiopulmonary parameters (synchronization may be related to cardiac output, paragraph 79, synchronization may be affected by respiration rate, paragraph 146, minute volume monitored/controlled, paragraph 81, and may be converted to tidal volume using respiration rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg wherein the ventilation distribution and the perfusion distribution are standardized for the use of the similarity indicator to determine the quality parameter, wherein the ventilation distribution is standardized based on a tidal volume and a respiration rate and the perfusion distribution is standardized based on a cardiac minute volume as taught by Leonhardt a this would place the data in formats where they could be easily compared.
In regards to claim 12, Friberg in view of Leonhard teaches the process of claim 9.
Friberg does not disclose wherein the comparison criteria as a comparison metric to determine the quality parameter for the ventilation distribution is based on dividing the ventilation distribution into at least one first ventilation subdistribution and a second ventilation subdistribution by comparison of the ventilation distribution with at least one ventilation limit value and dividing the perfusion distribution into at least one first perfusion subdistribution and a second perfusion subdistribution by comparison of the ventilation distribution with at least one perfusion limit value. 
However, Leonhardt teaches wherein the comparison criteria as a comparison metric to determine the quality parameter for the ventilation distribution is based on dividing the ventilation distribution into at least one first ventilation subdistribution and a second ventilation subdistribution by comparison of the ventilation distribution with at least one ventilation limit value and dividing the perfusion distribution into at least one first perfusion subdistribution and a second perfusion subdistribution by comparison of the ventilation distribution with at least one perfusion limit value (data acquisition of distribution and perfusion separated into sections both in time, paragraph 48, and in location, paragraph 80 line 5-8 and 16-28, threshold values applied to data, paragraph 19 and 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg wherein the comparison criteria as a comparison metric to determine the quality parameter for the ventilation distribution is based on dividing the ventilation distribution into at least one first ventilation subdistribution and a second ventilation subdistribution by comparison of the ventilation distribution with at least one ventilation limit value and dividing the perfusion distribution into at least one first perfusion subdistribution and a second perfusion subdistribution by comparison of the ventilation distribution with at least one perfusion limit value as taught by Leonhardt as this would allow for targeted analysis and response to ensure that the user and device remains within safe and effective parameters.
In regards to claim 14, Friberg in view of Leonhardt teaches the process of claim 1.
Friberg does not disclose wherein comparison of the quality parameters determined for each of the at least two variation sections comprises comparing each of the quality parameters determined with a desired quality parameter, wherein the best quality parameter is closest to the desired quality parameter.
However, Leonhardt teaches wherein comparison of the quality parameters determined for each of the at least two variation sections comprises comparing each of the quality parameters determined with a desired quality parameter, wherein the best quality parameter is closest to the desired quality parameter (thresholds applied to data sets, paragraph 65, determination as to whether ratio of distribution to perfusion is balanced or not, paragraph 80 line 25-29 and paragraph 155, Fig 4a-4d).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg wherein comparison of the quality parameters determined for each of the at least two variation sections comprises comparing each of the quality parameters determined with a desired quality parameter, wherein the best quality parameter is closest to the desired quality parameter as taught by Leonhardt as this would allow the device to accurately compare data  and identify the optimal parameters for the user.
In regards to claim 15, Friberg in view of Leonhardt teaches the process of claim 1 and Friberg further discloses wherein the step of outputting comprises: displaying the parameter value on a display unit (paragraph 12-13).
In regards to claim 16, Frieberg in view of Leonhardt teaches the process of claim 1 and the combination further teaches displaying, on a display unit (Friberg: graphical unit 29; Leonhardt: display device 99), one or more of: the ventilation distributions and perfusion distributions determined (Leonhardt: Fig 4a-4d); and the quality parameters determined (Friberg: acquired data displayed, paragraph 12-13; Leonhardt: Fig 4a-4d).
In regards to claim 17, Friberg in view of Leonhardt teaches the process of claim 1 and Friberg further discloses wherein at least one of the steps of setting the ventilation parameter and determining the variation section with the best quality parameter is based on, in addition to the EIT data, one or more of the following: a relative percentage of oxygen in the inspiratory gas volume flow (FiG2) of the patient (Friberg: paragraph 87).
In regards to claim 18, Friberg discloses an adjusting device for adjusting a ventilation parameter for a ventilation process of a patient (ventilator 15), the adjusting device comprising: an analysis unit with a memory (control logic module 25 includes computing unit 26 and storage means 27); a data input unit data-communicatingly connected to the analysis unit for receiving data at the analysis unit, the data input unit comprising an input interface receiving at least EIT data of an EIT device (control logic module 25 receives tomographic data from and electrical impedance tomography measuring device, paragraph 84); and a data output unit data-communicatingly connected to the analysis unit for outputting data from the analysis unit, the data output unit comprising an output interface for outputting at least control parameters to a ventilator for carrying out the ventilation process as a varied ventilation process (control logic unit may be used to control ventilator, paragraph 15, paragraph 83), wherein the analysis unit comprises a control and computing unit configured: to set a ventilation parameter of the ventilation process, which parameter is to be adjusted (respiratory parameters 16 or patient parameters 80 may be input by operator 90, paragraph 83).
Friberg does not disclose to set a variation procedure of a variation of the ventilation parameter to be set, comprising providing at least two variation sections, each with a respective different variation value of the ventilation parameter; to provide, via the output interface of the data output unit, a control parameter for carrying out the set variation of the set ventilation parameter on the basis of the set variation procedure; to determine a ventilation distribution in the lungs and a perfusion distribution in the lungs from the EIT data received through the receiving interface of the data input unit for each of the at least two variation sections carried out; to compare the respective ventilation distributions and perfusion distributions determined for each of the at least two variation sections carried out for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; to determine the variation section with the best quality parameter by comparing the quality parameters determined for each of the at least two variation sections carried out; and to output the variation value of the determined variation section with the best quality parameter as a parameter value for setting the ventilation parameter through the output interface.
However, Leonhardt teaches to set a variation procedure of a variation of the ventilation parameter to be set, comprising providing at least two variation sections, each with a respective different variation value of the ventilation parameter (information gathered over set time periods and locations, paragraph 35 line 15-24); to provide, via the output interface of the data output unit, a control parameter for carrying out the set variation of the set ventilation parameter on the basis of the set variation procedure (paragraph 84); to determine a ventilation distribution in the lungs and a perfusion distribution in the lungs from the EIT data received through the receiving interface of the data input unit for each of the at least two variation sections carried out (paragraph 80 line 10-20 and 25-29 and paragraph and 146-155); 	to compare the respective ventilation distributions and perfusion distributions determined for each of the at least two variation sections carried out for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution (paragraph 65 and 179, Fig 4a-4d); to determine the variation section with the best quality parameter by comparing the quality parameters determined for each of the at least two variation sections carried out; and to output the variation value of the determined variation section with the best quality parameter as a parameter value for setting the ventilation parameter through the output interface (paragraph 65 and 179, determination as to whether ratio of distribution to perfusion is balanced or not, paragraph 80 line 25-29 and paragraph 155, Fig 4a-4d).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg to set a variation procedure of a variation of the ventilation parameter to be set, comprising providing at least two variation sections, each with a respective different variation value of the ventilation parameter; to provide, via the output interface of the data output unit, a control parameter for carrying out the set variation of the set ventilation parameter on the basis of the set variation procedure; to determine a ventilation distribution in the lungs and a perfusion distribution in the lungs from the EIT data received through the receiving interface of the data input unit for each of the at least two variation sections carried out; to compare the respective ventilation distributions and perfusion distributions determined for each of the at least two variation sections carried out for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; to determine the variation section with the best quality parameter by comparing the quality parameters determined for each of the at least two variation sections carried out; and to output the variation value of the determined variation section with the best quality parameter as a parameter value for setting the ventilation parameter through the output interface as taught by Leonhardt as this would allow the device to ensure that the patient receives the most effective support based on their needs.
In regards to claim 19, Friberg in view of Leonhardt teaches the device of claim 18 and the combination further teaches wherein the adjusting device is configured to carry out a process comprising the steps of: setting a ventilation parameter of the ventilation process, which parameter is to be adjusted (Friberg: respiratory parameters 16 or patient parameters 80 may be input by operator 90, paragraph 83); setting a variation procedure of a variation of the ventilation parameter set, the setting of a variation procedure comprising forming at least two variation sections with a respective different variation value of the ventilation parameter (Leonhardt: paragraph 35 line 15-24 and paragraph 80 line 10-20 and 25-29); carrying out the variation of the ventilation parameter set on the basis of the variation procedure, wherein EIT data of the patient are collected by the EIT device for each of the at least two variation sections; determining a ventilation distribution in the lungs and of a perfusion distribution in the lungs from the EIT data collected for each of the at least two variation sections (Leonhardt: paragraph 35, EIT ventilation data 5, paragraph 138 line 26-34); comparing the ventilation distributions and the perfusion distributions determined for each of the at least two variation sections for determining a quality parameter of the ventilation process in each of the at least two variation sections (Leonhardt: paragraph 80 and 146-155), wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; determining the variation section with a best quality parameter by comparison of the quality parameters determined for each of the at least two variation sections (Leonhardt: ratio of distribution to perfusion tracked across multiple locations and times and analyzed to determine quality of ventilation, paragraph 80 line 10-20 and 25-29 and paragraph 146-155); and outputting a variation value of the variation section determined with the best quality parameter as a parameter value for the ventilation parameter to be set (Leonhardt: paragraph 81, data output 90 may connect via interface 91 to external device 200 which maybe a ventilator, paragraph 138 line 43-50).
In regards to claim 20, Friberg in view of Leonhardt teaches the device of claim 18 and Friberg further discloses wherein the data output unit includes an output unit of the analysis unit for outputting visual output information (paragraph 83).
In regards to claim 21, Friberg in view of Leonhardt teaches the device of claim 18 and Friberg further discloses wherein the data input unit includes an input unit of the analysis unit for inputting the ventilation parameter to be varied (respiratory parameters 16 or patient parameters 80 may be input by operator 90, paragraph 83, control module determines variation on respiratory parameters and determines new values, paragraph 94-95).
In regards to claim 22, Friberg discloses a medical system comprising; a ventilator (ventilator 15); an EIT device (paragraph 67); and an adjusting device for adjusting a ventilation parameter for a ventilation process of a patient (control logic module 25), the adjusting device comprising: an analysis unit with a memory (control logic module 25 includes computing unit 26 and storage means 27); a data input unit data-communicatingly connected to the analysis unit for receiving data at the analysis unit, the data input unit comprising an input interface receiving at least EIT data of an EIT device (control logic module 25 receives tomographic data from and electrical impedance tomography measuring device, paragraph 84); and a data output unit data-communicatingly connected to the analysis unit for outputting data from the analysis unit, the data output unit comprising an output interface for outputting at least control parameters to a ventilator for carrying out the ventilation process as a varied ventilation process (control logic unit may be used to control ventilator, paragraph 15, paragraph 83), wherein the analysis unit comprises a control and computing unit configured: to set a ventilation parameter of the ventilation process, which parameter is to be adjusted (respiratory parameters 16 or patient parameters 80 may be input by operator 90, paragraph 83, exemplary parameter is PEEP which may be adjusted, paragraph 95 line 3-4 and 14-18).
Friberg does not disclose to set a variation procedure of a variation of the ventilation parameter to be set, comprising providing at least two variation sections, each with a respective different variation value of the ventilation parameter; to provide, via the output interface of the data output unit, a control parameter for carrying out the set variation of the set ventilation parameter on the basis of the set variation procedure; to determine a ventilation distribution in the lungs and a perfusion distribution in the lungs from the EIT data received through the receiving interface of the data input unit for each of the at least two variation sections carried out; to compare the respective ventilation distributions and perfusion distributions determined for each of the at least two variation sections carried out for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective 30 ventilation distribution and perfusion distribution; to determine the variation section with the best quality parameter by comparing the quality parameters determined for each of the at least two variation sections carried out; and to output the variation value of the determined variation section with the best quality parameter as a parameter value for setting the ventilation parameter through the output interface.
However, Leonhardt teaches to set a variation procedure of a variation of the ventilation parameter to be set, comprising providing at least two variation sections, each with a respective different variation value of the ventilation parameter (information gathered over set time periods and locations, paragraph 35 line 15-24); to provide, via the output interface of the data output unit, a control parameter for carrying out the set variation of the set ventilation parameter on the basis of the set variation procedure (data output 90 may connect via interface 91 to external device 200 which maybe a ventilator, paragraph 138 line 43-50); to determine a ventilation distribution in the lungs and a perfusion distribution in the lungs from the EIT data received through the receiving interface of the data input unit for each of the at least two variation sections carried out (paragraph 80 line 10-20 and 25-29 and paragraph 146-155); to compare the respective ventilation distributions and perfusion distributions determined for each of the at least two variation sections carried out for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution (paragraph 65 and 179, determination as to whether ratio of distribution to perfusion is balanced or not, paragraph 80 line 25-29 and paragraph 155, Fig 4a-4d); to determine the variation section with the best quality parameter by comparing the quality parameters determined for each of the at least two variation sections carried out; and to output the variation value of the determined variation section with the best quality parameter as a parameter value for setting the ventilation parameter through the output interface (paragraph 65 and 179, determination as to whether ratio of distribution to perfusion is balanced or not, paragraph 80 line 25-29 and paragraph 155, Fig 4a-4d).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg to set a variation procedure of a variation of the ventilation parameter to be set, comprising providing at least two variation sections, each with a respective different variation value of the ventilation parameter; to provide, via the output interface of the data output unit, a control parameter for carrying out the set variation of the set ventilation parameter on the basis of the set variation procedure; to determine a ventilation distribution in the lungs and a perfusion distribution in the lungs from the EIT data received through the receiving interface of the data input unit for each of the at least two variation sections carried out; to compare the respective ventilation distributions and perfusion distributions determined for each of the at least two variation sections carried out for determining a quality parameter of the ventilation process in each of the at least two variation sections, wherein the quality parameter corresponds or at least essentially corresponds to a similarity of the respective ventilation distribution and perfusion distribution; to determine the variation section with the best quality parameter by comparing the quality parameters determined for each of the at least two variation sections carried out; and to output the variation value of the determined variation section with the best quality parameter as a parameter value for setting the ventilation parameter through the output interface as taught by Leonhardt as this would allow the device to ensure that the patient receives the most effective support based on their needs.
In regards to claim 23, Friberg in view of Leonhardt teaches the system of claim 22 and Friberg further discloses wherein: the adjusting device is at least partially integrated into the ventilator (control system is within housing of ventilator, paragraph 83).
Claim 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friberg (US 2021/0069436) in view of Leonhardt (US 2015/0379706) and in further view of Radke (US 2019/0125277).
In regards to claim 5, Friberg in view of Leonhardt teaches the process of claim 1.
Friberg does not disclose wherein the step of setting a variation procedure is based on at least one of the following variation parameters: a number of the variation sections; a duration of the variation sections; a variation start value; a variation end value; and a change in the variation value.
However, Radke teaches wherein the step of setting a variation procedure is based on at least one of the following variation parameters: a change in the variation value (PEEP trials used to determine proper settings for ventilation, paragraph 18 and 20, paragraph 59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg wherein the step of setting a variation procedure is based on at least one of the following variation parameters: a change in the variation value as taught by Radke as this would provide a link between changes in the user needs and the ventilator response.
In regards to claim 7, Friberg in view of Leonhardt and Radke teaches the process of claim 5.
Friberg does not disclose wherein the step of setting a variation procedure is based on a constant change in the variation value.
However, Radke teaches wherein the step of setting a variation procedure is based on a constant change in the variation value (time graph of Radke shows constant stepwise trace, see Annotated Fig 2).

    PNG
    media_image1.png
    141
    477
    media_image1.png
    Greyscale

Annotated Fig 2
While Radke does not explicitly teach wherein the step of setting a variation procedure is based on a constant change in the variation value, the instant specification defines a constant change in a variation value as a constant stepwise function (paragraph 82) and the time graph of Radke shows a section with a constant stepwise function.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fribeg teach wherein the step of setting a variation procedure is based on a constant change in the variation value as taught by Radke as drawings may be considered for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).  
In regards to claim 8, Friberg in view of Leonhardt and Radke teaches the process of claim 5.
Friberg does not disclose wherein the step of setting a variation procedure is based on a variable change in the variation value.
However, Radke teaches wherein the step of setting a variation procedure is based on a variable change in the variation value (time graph of Radke shows non-constant stepwise trace, see Annotated Fig 2).  
While Radke does not explicitly teach wherein the step of setting a variation procedure is based on a variable change in the variation value, the instant specification defines a constant change in a variation value as a constant stepwise function (paragraph 82) therefore it may be inferred that variable change may be seen as a non-constant stepwise trace and the time graph of Radke shows a section with a constant stepwise function.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg teach wherein the step of setting a variation procedure is based on a variable change in the variation value as taught by Radke as drawings may be considered for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friberg (US 2021/0069436) in view of Leonhardt (US 2015/0379706) and in further view of Bukkapatman (US 2014/0207005).
In regards to claim 11, Friberg in view of Leonhardt teaches the process of claim 9.
Friberg does not discloses wherein the similarity indicator is at least one of the following similarity indicators: a Minkowski distance; an inner product; a standardized inner product (cosine); and a Kullback-Leibler divergence.
However, Bukkapatnam teaches that it is known to use a Kullback-leiber divergence technique to acquired data regarding a cardiopulmonary system to determine similarity between data sets of acquired values (paragraph 19 and 93 and 156).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Friberg wherein the similarity indicator is a Kullback-Leibler divergence as taught by Bukkapatnam as this is a known means by which to analyze similarity between data sets.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friberg (US 2021/0069436) in view of Leonhardt (US 2015/0379706) and in further view of McNair (US 11278246).
In regards to claim 13, Friberg in view of Leonhardt teaches the process of claim 9.
Friberg does not disclose wherein comparison of the ventilation distribution with at least one ventilation limit value and comparison of the ventilation distribution with at least one perfusion limit value is based on at least one of the following comparison metrics: Jaccard index, Dice coefficient and Hausdorff distance.
However, McNair teaches that it is known to use Hausdorff distance in analysis regarding pulmonary function and ventilation decision making (column 5 line 31-34, column 20 line 18-59, column 23 line 40-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friberg wherein comparison of the ventilation distribution with at least one ventilation limit value and comparison of the ventilation distribution with at least one perfusion limit value is based on at least one of the following comparison metrics: Hausdorff distance as taught by McNair as this is a known means by which to compare data sets in respiratory devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785